UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7973



JACKIE RICHARDSON,

                                            Petitioner - Appellant,


          versus


COLIE   L.  RUSHTON,   Warden;   JON   OZMINT,
Director, SC Dept of Corrections; HENRY DARGAN
MCMASTER, Attorney General of SC,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(CA-03-3771-26BD)


Submitted:   July 20, 2005                 Decided:   August 4, 2005


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jackie Richardson, a state prisoner, seeks to appeal the

district court’s order adopting the report and recommendation of

the magistrate judge and dismissing his petition filed under 28

U.S.C. § 2254 (2000) as time-barred under 28 U.S.C. § 2244(d)(1)

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a   certificate      of    appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Richardson has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the

materials      before   the    court    and    argument   would   not    aid   the

decisional process.



                                                                        DISMISSED


                                       - 2 -